Citation Nr: 1755283	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for anal fistula.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded this appeal for additional development in July 2016.

A personal hearing was conducted between the Veteran and undersigned in June 2015.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The matter was remanded to obtain a new VA examination to evaluate the severity of the Veteran's disability.  In August 2016 correspondence and a phone call, the Veteran reported that he could not appear for an examination.  He expressed his frustration with the appeals process and the need to undergo a new examination by a non-specialist.  He felt that such an examination would be fruitless.  He added that attending an examination was also frustrated by the fact that he had to care for his wife, who had a severe health condition.  

However, in October 2016, and in response to a supplemental statement of the case, which continued to deny his appeal, the Veteran submitted correspondence requesting that his examination be rescheduled.  The Board finds that per 38 C.F.R. 3.655(a), the Veteran has shown good cause for failure to report for his examination.  Consequently, the Veteran's examination should be rescheduled.



Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, to evaluate the severity of his anal fistula.  The examination report should include a finding as to the severity of the Veteran's sphincter control.  Specifically, the examiner should address whether the Veteran has a complete loss of sphincter control.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

